People v Robinson (2018 NY Slip Op 02344)





People v Robinson


2018 NY Slip Op 02344


Decided on April 4, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
FRANCESCA CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2001-09687
 (Ind. No. 6007/00)

[*1]The People of the State of New York, respondent, 
vJames Robinson, also known as Rudolph Robinson, appellant.


James Robinson, also known as Rudolph Robinson, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 20, 2004 (People v Robinson, 10 AD3d 696), affirming a judgment of the Supreme Court, Kings County, rendered October 4, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., COHEN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court